DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 67, 71-76, 78-80, and 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Allef et al. (US PGPub No. 2014/0349902) in view of Omidbakhsh et al. (US PGPub No. 2013/0259823) as evidenced by Schoepgens et al. (previously cited).
Allef et al. teach hair and skin cleansing compositions (see abstract). A mild body cleanser example is detailed to be free of ethoxylated sulfate based anionic surfactant  and instead includes 2.5 wt% sodium lauryl sarcosinate (non-sulfate anionic surfactant), 1.5 wt% sodium cocoamphoacetate (amphoteric surfactant), 2.5 wt% sodium lauroamphoacetate (amphoteric surfactant), 1.5 wt% lauryl glucoside (alkyl  polyglycoside/alkyl polyglycoside), 0.3 wt% coco glycoside (alkyl  polyglycoside/alkyl polyglycoside), 0.5 wt% glyceryl oleate (glyceryl ester) as well as 0.2 wt% methyl gluceth-20 (see table 74; instant claims 67-72, 73-75, and 83-84). Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero and lauryl glucoside provides R1 as a 12 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49; instant claim 71). The ratio of polyglycoside/polyglucoside  to glyceryl ester is 3.6:1 (see instant claims 67 and 76). Cationic care active ingredients such as polyquaternium 7 are envisioned (see paragraph 55). In addition, amphoteric surfactants in the composition are envisioned to more broadly include betaines, amphoacetates, or amphopropionates (see paragraph 34; instant claim 83). Mild anionic surfactants that are envisioned by Allef et al. include fatty acid isethionates as well as fatty acid sarcosinates (see paragraph 33). The example is not detailed to include a betaine amphoteric surfactant or a plant-based cationic polymer.
Omidbakhsh et al. teach known skin conditioning agents that are employed as alternatives for one another in topical skin compositions (see abstract and paragraph 22). Specifically, they teach methyl gluceth-20, polyquaterniums, and quaternized guar gum in this grouping (see paragraph 22; instant claims 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange quaternized guar gum for the methyl gluceth-20 of Allef et al. This modification would have been obvious in light of the teachings of Omidbakhsh et al. who describe them as alternatives that act in the same role. This choice also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to exchange a betaine amphoteric surfactant for one or both of the amphoacetate amphoteric surfactants in the example of Allef et al. This choice also would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The “shampoo” descriptor as employed in the instant claims does not require any structure beyond the recited components and suitability/safety for use in this capacity; thus it is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the modified prior art composition is capable of functioning as a shampoo. Therefore claims 67, 71-76, 78-80, and 83-84 are obvious over Allef et al. in view of Omidbakhsh et al. as evidenced by Schoepgens et al. 

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Allef et al. in view of Omidbakhsh et al. as evidenced by Schoepgens et al. as applied to claims 67, 71-76, 78-80, and 83-84 above, and further in view of Glenn (www.naturallycurly.com/curlreading/curl-products/can-you-use-body-soap-asshampoo - 2016).
Allef et al. in view of Omidbakhsh et al. as evidenced by Schoepgens et al. render obvious the product limitations of instant clam 86. Allef et al. teach the application of their composition in a handwashing regimen where foam is generated and rinsing is conducted (see paragraphs 76-77, 79-80 and table 2). The composition of table 74 is not described as being applied to hair.
Glenn teach that body wash often contains milder surfactants than typical shampoos and for this reason can be used as a shampoo for those with curly hair (see page third-fourth paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition of Allef et al. in view of Omidbakhsh et al. as evidenced by Schoepgens et al. to hair in the same manner taught for hand washing where a lather/foam is generated and then rinsed away. This application would have been obvious in light of Glenn who teach the suitability of a body wash as a hair shampoo due to its mildness. Therefore claim 86 is obvious over Allef et al. in view of Omidbakhsh et al. and Glenn as evidenced by Schoepgens et al. 

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Luciow et al. (US PGPub No. 2009/0270297 – previously cited) in view of Rosato et al. (previously cited) and the Lamesoft® PO 65 Data Profile (previously cited) as evidenced by Kleinen et al. (previously cited) and Schoepgens et al. 
Luciow et al. teach a personal cleansing composition that is sulfate free and includes 2 to 4 wt% glycerin, 6 to 8 wt% cocamidopropyl betaine, 3 to 5 wt% decyl glucoside, 0.5 to 2 wt% sodium lauroyl sarcosinate, and 0.5 to 2 wt% of a blend of coco glucoside and glyceryl oleate (see abstract and table 1 formula G). Cocamidopropyl betaine is an amphoteric surfactant (see Kleinen et al. paragraph 59; instant claims 67 and 78). Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero and decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Cationic skin conditioning polymers are envisioned for inclusion such as the plant based hydroxypropyl guar hydroxypropyltrimonium chloride (see paragraph 119). The composition seeks to exhibit good performance attributes including high lather content during washing, pleasant skin-feel, and clean rinsing (see paragraph 13). Further the composition is envisioned for application to both skin and hair (see paragraph 41).The proportion of coco glucoside and glyceryl oleate in the blend is not detailed.
A blend of coco glucoside and glyceryl oleate is sold under the name Lamesoft® PO 65 and is composed of about 31 wt% glycerol monooleate, 32 to 35 wt% water, and 34 to 37 wt% coco glucoside (see Lamesoft® PO 65 Data Profile and Rosato et al. paragraph 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known blend of coco glucoside and glyceryl oleate sold under the name Lamesoft® PO 65 in the composition of Luciow et al. because it was known for use in a composition with a similar intended use. This then yields coco glucoside at about 0.17 to 0.7 wt% and glyceryl oleate at 0.16 to 0.67 wt% (see instant claim 75). The total alkylglucoside is present at 3.17 to 5.7 wt% which yields a range of ratios of alkylglucoside to monounsaturated glyceryl ester of 4.7:1 to 35.6:1. The range for this ratio overlaps with that instantly recited, thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Additionally, it would have been obvious to add a cationic conditioning polymer as envisioned by Luciow et al. because they suggest to do so. Specifically, the addition of their taught hydroxypropyl guar hydroxypropyltrimonium chloride would have been obvious. Given their guidance on the use of the envisioned composition for hair and their desire to provide high lather content during washing, which implies application, and clean rinsing which implies a rinsing step, it would have been obvious to apply the modified composition to hair, lather, and then rinse. This process meets the limitations of “shampooing”. The “shampoo” descriptor as employed in the instant claims does not require any structure beyond the recited components and suitability/safety for use in this capacity; thus it is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the modified prior art composition is capable of functioning as a shampoo and is even suggested in this role via different descriptive terms by Luciow et al. Therefore claim 86 is obvious over Luciow et al. in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Kleinen et al. and Schoepgens et al.

Claims 87-94 are rejected under 35 U.S.C. 103 as being unpatentable over Luciow et al. (US PGPub No. 2009/0305929 – henceforth Luciow B – previously cited) in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al. (previously cited), Song et al. (previously cited) and Orii et al. (previously cited).
Luciow B teach a personal cleansing composition envisioned for use as a shampoo as well as a body wash (see paragraph 5). Formula B of Luciow B is detailed and meets the limitations for the proportion and identity of the instantly claimed amphoteric surfactant and thickening polymer as well as meet the limitations for the identity of the amphoteric surfactant, alkylpolyglucoside, and monounsaturated glyceryl ester 

    PNG
    media_image1.png
    359
    349
    media_image1.png
    Greyscale

The glyceryl oleate and PEG-7 glyceryl cocoate can total 0.1 to 1.8 wt% which leaves up to 1.05 wt% for the glyceryl oleate in formula B (see paragraph 17; instant claims 88-92 and 94). In addition, sodium lauryl sulfate is taught amongst three particular alternative anionic surfactants to the sodium laureth sulfate that is exemplified (see paragraph 13). Cocamidopropyl betaine is an amphoteric surfactant (see Kleinen et al. paragraph 59). Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero and decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Kazmi et al. teach that polyquaternium-10 is a quaternized hydroxyethyl cellulose (see paragraph 40). The quaternized hydroxyethyl cellulose is a cationic polymer that can be derived from trees (see Song et al. and Orii et al. abstract and column 1 line 44-column 2 line 11). The proportion of coco glucoside and glyceryl oleate in the blend is not detailed nor is sodium lauryl sulfate included in the examples.
A blend of coco glucoside and glyceryl oleate is sold under the name Lamesoft® PO 65 and is composed of about 31 wt% glycerol monooleate, 32 to 35 wt% water, and 34 to 37 wt% coco glucoside (see Lamesoft® PO 65 Data Profile and Rosato et al. paragraph 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known blend of coco glucoside and glyceryl oleate sold under the name Lamesoft® PO 65 in formula B of Luciow B because it was known for use in a composition with a similar intended use. This then yields coco glucoside and glyceryl oleate each at about 0.12 wt% in formula B. Adjusting the glyceryl oleate within the range suggested and permitted by Luciow B yields up to 1.05 wt% glyceryl oleate in formula B. As a result, formula B would then have about 0.12 to 1.05 wt% glyceryl stearate, about 0.12 to 1.05 wt% coco glucoside, and 4 wt% decyl glucoside.  The total alkylpolyglucoside in modified formula B would be 4.12 to 5.05 wt% which yields a range of ratios of alkylglucoside to monounsaturated glyceryl ester of 42:1 to 3.9:1. These sets of ranges in the modified version of formula B overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05; instant claims 88 and 92-93). Further it would have been obvious to exchange sodium lauryl sulfate for the sodium laureth sulfate as the simple substitution of one known element for another in order to yield a predictable outcome(see instant claim 88). “Shampoo” is a descriptor envisioned by Luciow B for their composition (see paragraph 5). The “shampoo” descriptor as employed in the instant claims does not require any structure beyond the recited components and suitability/safety for use in this capacity; thus it is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the prior art composition is capable of functioning as a shampoo and the compositions of Luciow B are explicitly envisioned in this role. Therefore claims 87-94 are obvious over Luciow B in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al., Song et al. and Orii et al.

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Luciow B in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al., Song et al. and Orii et al. as applied to claims 87-94 above, and further in view of Kohler et al. (US Patent No. 4,273,760).
Luciow B in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al., Song et al. and Orii et al. render obvious the limitations of the product of instant claim 95. While a shampoo is an envisioned title for the composition of Luciow B, an explicit method of shampooing hair is not detailed.
Koehler et al. teach a method of shampooing hair where the cleansing product is applied to the hair, worked into a lather, and then rinsed (see column 5 line52-column 6 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cleanse hair with the product of Luciow B in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al., Song et al. and Orii et al. by applying it to hair as detailed by Koehler et al. This choice would have been obvious because the compositions of Luciow B are envisioned as a shampoo and as a known technique for cleansing hair with a shampoo.  Therefore claim 95 is obvious over Luciow B in view of Rosato et al., the Lamesoft® PO 65 Data Profile, and Koehler et al. as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al., Song et al. and Orii et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 67, 71-76, 78-80, 83-84, and 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, and 10-21 of U.S. Patent No. 10,265,261 in view of Luciow B as evidenced by Kleinen et al. and Schoepgens et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition with an isethionate surfactant, at least 3 wt% of an alkylpolyglucoside surfactant that can be coco glucoside, decyl glucoside or lauryl glucoside, 0.1 to 5 wt% of a fatty ester that can be glyceryl oleate, and 0.01 to 5 wt% of a thickening agent that can be hydroxypropyl guar hydroxypropyltrimonium chloride. Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero, decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero, and lauryl glucoside provides R1 as a 11 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). The anionic surfactant is recited to be an alkyl isethionate and an acyl sarcosinate is also included where the combination is present at 0.2 to 20 wt%. A later embodiment is also taught to contain 3 to 25 wt% of the glucoside surfactant. An amphoteric surfactant is also recited in the composition. The composition as a whole is recited in a method of use where it is applied to hair then rinsed, thereby meeting the limitation of shampooing the hair and positioning the composition as a shampoo. The proportion of amphoteric surfactant is not detailed.
Luciow B teach a personal cleansing composition envisioned for use as a shampoo as well as a body wash (see paragraph 5). The following two examples are detailed and meet the limitations for the proportion and identity of the instantly claimed amphoteric surfactant and thickening polymer as well as meet the limitations for the identity of the amphoteric surfactant, alkylpolyglucoside, and monounsaturated glyceryl ester 

    PNG
    media_image1.png
    359
    349
    media_image1.png
    Greyscale

Cocamidopropyl betaine is an amphoteric surfactant that Luciow B demonstrates is useful at 1.5 to 2.6 wt% in a composition similar to that of the patented claims (see Kleinen et al. paragraph 59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition of the patented claims with 0.2 to 20 wt% alkyl sarcosinate and isethionate surfactant, 3 to 25 wt% of coco glucoside, decyl glucoside or lauryl glucoside, 0.1 to 5 wt% of glyceryl oleate, and 0.01 to 5 wt% hydroxypropyl guar hydroxypropyltrimonium chloride because they recite to do so. The inclusion of cocamidopropyl betaine as an amphoteric surfactant would also have been obvious based up the recitation of this class of component as an optional ingredient. Its presence at a proportion as taught by Luciow B would have been obvious because this proportion was known for use in a similar composition. The ratio of glucoside surfactant to glyceryl oleate would then range from 250:1 to 1:1.7. This ratio and the ranges of proportions overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). It would then follow to apply the composition to hair and rinse as recited by the copending claims. The “shampoo” descriptor as employed in the instant claims does not require any structure beyond the recited components, but is an intended use at most. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the copending structure is capable of performing the intended use, then it meets the claim. Here the prior art composition is capable of functioning as a shampoo. Therefore claims 67, 71-76, 78-80, 83-84, and 86 are obvious over claims 1-2, 5, 8, and 10-21 of U.S. Patent No. 10,265,261 in view of Luciow B as evidenced by Kleinen et al. and Schoepgens et al.

Claims 67, 71-76, 78-80, 83-84, and 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 22, and 24 of U.S. Patent No. 11,123,276 in view of Luciow et al. as evidenced by Schoepgens et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition with a glyceryl ester present at 2 to 3 wt% and an anionic surfactant. The anionic surfactant is recited to be selected from a set of acylglutamates. The patented compositions also contain an additional surfactant that may be a combination of amphoteric surfactant and non-ionic surfactant. The amphoteric surfactant is present at 0.1 to 10 wt% and the non-ionic surfactant is present at 8 to 12 wt%. Betaine compounds are named as this component in the copending claims Coco glucoside, decyl glucoside, and lauryl glucoside are recited options for the nonionic surfactant while betaines are recited options for the amphoteric surfactant. Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero, decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero, and lauryl glucoside provides R1 as a 11 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Further, the glyceryl ester is recited as glyceryl oleate and the composition as a whole is recited in a method of use where it is applied for cleansing purposes to keratin material, which embrace hair, and is then rinsed. Thus the composition qualifies as a shampoo. Further, no ethoxylated sulfate based anionic surfactants are required. The presence of a plant based cationic polymer is not detailed.
Luciow et al. teach a personal cleansing composition that is substantially sulfate free and includes 2 to 4 wt% glycerin, 6 to 8 wt% cocamidopropyl betaine, 3 to 5 wt% decyl glucoside, 0.5 to 2 wt% sodium lauroylsarcosinate, and 0.5 to 2 wt% of a blend of blend of coco glucoside and glyceryl oleate (see abstract and table 1; instant claims 67 and 82-84). Cocamidopropyl betaine is an amphoteric surfactant (see Kleinen et al. paragraph 59). Cationic skin conditioning polymers are envisioned for inclusion such as hydroxypropyl guar hydroxypropyltrimonium chloride (plant based cationic polymer) (see paragraph 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of recited nonionic and amphoteric surfactants in the composition of the patented claims because they are recited as options to include in combination. Specifically, the combination of coco glucoside, decyl glucoside or lauryl glucoside with cocobetaine or cocamidopropyl betaine would have been obvious. Applying the range of proportions for the nonionic surfactant and that for the glyceryl oleate as the glyceryl ester would overlap with those instantly recited and yield a range of ratios of an alkylpolyglucoside to monounsaturated glyceryl ester of 6:1 to 1:2.7. These ranges overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). It additionally would have been obvious to add hydroxypropyl guar hydroxypropyltrimonium chloride based upon the teachings of Luciow et al. that it acts as a conditioning agent. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It would then follow to apply the composition to hair and rinse as suggested by the patented claims. Therefore claims 67, 71-76, 78-80, 83-84, and 86 are obvious over claims 1-17, 22, and 24 of U.S. Patent No. 11,123,276 in view of Luciow et al. as evidenced by Schoepgens et al.

The following is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 67, 71-76, 78-80, 83-84, and 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 14, 16-17, 19-23 of copending Application No. 15/799229 (reference application) in view of the Lamesoft® PO 65 Data Profile and Rosato et al. as evidenced by Schoepgens et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim recite a shampoo with a glyceryl ester present at 2 to 5 wt%, an anionic surfactant, and a cationic guar. The anionic surfactant is recited to be an acylsarcosinate. The copending compositions also contains an additional surfactant that may be a combination of amphoteric surfactant and non-ionic surfactant. The additional surfactant may be present at 0.1 to 10 wt%. Coco glucoside, decyl glucoside, and lauryl glucoside are recited options for the nonionic surfactant. Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero, decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero, and lauryl glucoside provides R1 as a 11 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Further, the glyceryl ester is recited as glyceryl oleate and the composition as a whole is recited in a method of use where it is applied to hair then rinsed. No ethoxylated sulfate based anionic surfactants are required. The proportion of glyceryl oleate is not explicitly recited when present along with another additional surfactant.
A blend of coco glucoside and glyceryl oleate is sold under the name Lamesoft® PO 65 and is composed of about 31 wt% glycerol monooleate, 32 to 35 wt% water, and 34 to 37 wt% coco glucoside (see Lamesoft® PO 65 Data Profile and Rosato et al. paragraph 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of nonionic and amphoteric surfactants in the composition because they are recited as options to include in combination. Specifically, the combination of coco glucoside with an amphoteric surfactant would have been obvious. It additionally would have been obvious to select the known blend of coco glucoside and glyceryl oleate taught by Rosato et al. to provide these two components because they were known in combination. Applying the range of proportions for the nonionic surfactant coco glucoside and that for the glyceryl oleate as the glyceryl ester yields 0.03 to 3 wt% for the coco glucoside and 2 to 5 wt% for the glyceryl oleate would overlap with those instantly recited and yield a range of ratios of an alkylpolyglucoside to monounsaturated glyceryl ester of 166:1 to 1:1.5. These ranges overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). It would then follow to apply the shampoo to hair and rinse as recited by the copending claims, thereby shampooing the hair. Therefore claims 67, 71-76, 78-80, 83-84, and 86 are obvious over claims 1-4, 7, 14, 16-17, 19-23 of copending Application No. 15/799229 (reference application) in view of the Lamesoft® PO 65 Data Profile and Rosato et al. as evidenced by Schoepgens et al.


Declaration
The declaration under 37 CFR 1.132 filed May 9, 2022 is insufficient to overcome the rejection of claim 86 based upon Luciow et al. in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Kleinen et al. and Schoepgens et al. as set forth in the last Office action because:  the declaration does not provide a sufficient amount of information about the tested formulations in order to assess their performance relative to the prior art and expectation. The declarant states that testing formulations with varying ratios of alkyl polyglycoside to glyceryl ester showed surprising stability and desirable viscosity for those with ratios between about 3:1 and about 15:1. There is no numerical data provided in the declaration. There is no mention of the other particular ingredients and their respective proportions such that their representation of the claimed subject matter can be ascertained. An assertion is made by the declarant about viscosity being correlated with long term or elevated temperature stability, but there is nothing in the disclosure about such a relationship or any discussion in the declaration about the threshold at which such instability occurs. In addition, there is nothing in the claims about viscosity nor is any particular range of viscosity values discussed in the disclosure as being desirable. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered. In light of the amendment to the claims, the rejections of claims 67, 71-76, 78-80, and 83-84 are hereby withdrawn in light of the amendment to the claims. New grounds of rejection are presented to address the new claim limitations. The arguments against the rejection under 35 USC 103 of claim 86 are not persuasive.

Regarding rejections under 35 USC 103:
The applicant argues that the declaration overcomes the rejection of claim 86. This showing was addressed in the Declaration section above.
The applicant also argues that there was no motivation to modify the proportion of alkyl polyglucosides and glyceryl esters in the combination of coco glucoside and glyceryl oleate in Luciow et al. The two ingredients are recited and their combined amount is expressed as a range. There must be some amount of each ingredient present and the silence of Luciow et al. in regard to their relative proportions then implies a range for each component from which the artisan must make a selection. The applicant puzzlingly states that the recitation of the set of two ingredients together does not indicate their presence as a blend. Since the two are present together, they constitute a blend, whether described as such or not. The applicant additionally argues that Luciow et al. do not state that the combination of coco glucoside and glyceryl oleate are provided as a commercial blend. While true, the commercial blend was a known combination of the two ingredients. As a result, they provide a known range of relative proportions of the two components that were known for use in cosmetic and personal care composition and for this reason would have been obvious to employ in the composition of Luciow et al. This commercial blend was even preferred by Rosato et al. for its excellent mildness and skin feel  Even if, per applicant’s argument, the commercial combination of coco glucoside and glyceryl oleate were not employed, the range of ratios of alkyl polyglycoside to glyceryl ester still would have overlapped with that instantly claimed due to the implied range of proportions coco glucoside and glyceryl oleate. There is currently no evidence of record to demonstrate that the claimed range of ratios is critical and linked to unexpectedly superior results. Therefore the overlapping range of ratios produced by the prior art render the claimed ratio range obvious.
The applicant also argues that new claim 87 is not obvious over Luciow B. This argument is based upon their view that instant examples 2 and 3 show that the non-ethoxylated surfactant containing shampoo performed better than the ethoxylated surfactant containing shampoo while Luciow B is silent in regard to any difference. In order for a difference to indicate non-obviousness, it must be both significant and unexpected. The formulations made in example 2 not only differ in regard to the presence of the ethoxylated or non-ethoxylated sulfate surfactant, but the amount of these surfactants and the majority of the other ingredients also differ. Thus one cannot conclude that the absence of an ethoxylated surfactant in and of itself is responsible for the non-ethoxylated shampoo formulation having better performance. The same is true to a greater extent in example 3, where the proportions of every ingredient differs between the two compared formulations. No conclusion as to the cause of the differing performance between the two formulation can be made because there are too many variables that differ between them.


Regarding provisional and non-provisional double patenting rejections:
The acknowledgement of the double patenting rejections is noted.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615